DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 5-7, 10-13, 17, and 20 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 10, the prior art of record fails to disclose, teach, or fairly suggest a power pack removably loadable into a compartment of a housing of a surgical instrument, the power pack comprising a motor, a motor shaft, and a drive mechanism, including a linearly movable engagement member configured to removably engage an axially moveable member in the housing of the surgical instrument, wherein actuation of the motor causes linear movement of the engagement member to effect movement of the axially moveable member in an axial direction.  The prior art of record that comes closest to teaching these limitations is Contini (US 2016/0310134) and Morgan (US 2012/0292367).  Contini teaches a power pack removably loadable into a compartment of a housing of a surgical instrument, the power pack comprising a motor, a motor shaft, and a drive mechanism.  However, Contini fails to teach including a linearly movable engagement member configured to removably engage an axially moveable member in the housing of the surgical instrument, wherein actuation of the motor causes linear movement of the engagement member to effect movement of the axially moveable member in an axial direction.  Morgan teaches a power pack in a compartment of a housing of a surgical instrument, the power pack comprising a motor, a motor shaft, and a drive mechanism.  However, Morgan fails to teach the power pack removably loadable into a compartment of a housing of a surgical instrument and including a linearly movable engagement member configured to removably engage an axially moveable member in the housing of the surgical instrument, wherein actuation of the motor causes linear movement of the engagement member to effect movement of the axially moveable member in an axial direction.  
Regarding claims 5-7, 11-13, 17, and 20, claims 11-13 are allowed because they depend from allowed claim 10.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA MARTIN whose telephone number is (571)272-3541. The examiner can normally be reached Monday-Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731